11th Court of Appeals
Eastland, Texas
Opinion
 
Russell Lee Hadley
            Appellant
Vs.                  No. 11-04-00297-CR -- Appeal from Erath County
State of Texas
            Appellee
 
            This is an appeal from an order denying Russell Lee Hadley’s motion for forensic DNA
testing pursuant to TEX. CODE CRIM. PRO. ANN. art. 64.01 et seq. (Vernon Pamph. Supp. 2004 -
2005).  Appellant was originally convicted, upon his plea of guilty, of aggravated sexual assault of
a child.  We affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief.  Appellant has not filed a pro se response.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516
S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v.
State, No. 11-03-00405-CR, 2005 WL 309558 (Tex.App. - Eastland, February 10, 2005, no
pet’n)(not yet reported).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  The record reflects that appellant admitted penetrating
the child’s anus with his finger and that identity was not an issue.  Article 64.03(a).
            The motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
April 14, 2005                                                                        PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.